Memorandum. Order of the Appellate Division affirmed, with costs.
Section (B) of article 9 of the collective agreement provides "Present members may be removed for cause but will not be removed as a result of Post elimination.”
This clause is not a "job security” clause in the sense of those considered in Matter of Board of Educ. v Yonkers Federation of Teachers (40 NY2d 268) and Matter of Burke v Bowen (40 NY2d 264), decided herewith. In those cases, the job security clauses were explicit, unambiguous and comprehensive. In contrast, the instant clause is ambiguous and most likely was included to protect individual employees from manipulated termination of services due to the elimination of a particular post.
On this view, it is unnecessary, assuming it to be relevant, to reach the constitutional question of whether the employer’s action impaired the obligation of the contract.
*966Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.